MAYFIELD, J.
The bill is one to abate a public nuisance and, incidentally, to recover damages in consequence of its maintenance. The nuisance is alleged to consist of scales and platforms in a public street, in the city of Florence, located and maintained at a point immediately in front of tAVO lots of plaintiffs’, which -abut upon such street, Avhich lots are suitable for and used as business property; it being averred that the lots are rendered much less valuable on account of the location and maintenance of the alleged nuisance. The bill alleges that the scales are owned and operated by the defendant Spaulding, but that this is by permission and under a license from the city of Florence;' and that the same are used and operated for public weighing of articles of merchandise and commerce marketed in the municipality; that the defendant Spaulding after request, has declined and refused to remove the obstruction or abate the nuisance;-and that the city declines and refuses to attempt to interfere in such unwarranted use of the street, but authorizes and allows the unlawful use of the streets by licensing the said Spaulding to so operate and maintain the public scales in the *140streets, thereby illegally interfering with plaintiffs’ and the public’s ingress to and egress from the said two lots and the buildings thereon. The respondents separately demurred to the bill, and, their demurrers being overruled, they prosecute this appeal.
The bill’unquestionably contains equity. — Sloss Co. v. Johnston, 147 Ala. 384, 41 South. 907, 8 L. R. A. (N. S.) 226, 119 Am. St. Rep. 89, 11 Ann. Cas. 285; Albes’ Case, 153 Ala. 523, 45 South. 234; Id., 164 Ala. 356, 51 South. 327; Tyson v. First National Bank, 142 Ala. 90, 38 South. 761. These cases fully settle plaintiffs’ right to such special damages and injury as will authorize them to maintain this bill, under its present averments, to abate a public nuisance.
A restatement of the principles of law upon which individuals may mantain such a bill as this is unnecessary, because so well and fully stated in the cited cases. Indeed, this bill was evidently filed with these cases in view, and, so far as its equity is concerned, its averments are sufficient.
The law applicable to this concrete case is well stated by Mr. Elliott, in his valuable work on Roads and Streets (3d Ed.) vol. 2, § 836, pp.'263-265, as follows: “The power to authorize obstructions may be delegated to municipal corporations; but, in the absence of a provision in its charter or some general law upon the subject, a municipality has no more right to license or maintain a nuisance than an individual would have; and for a nuisance maintained upon its own property a city is liable, the same as an individual would be. Even where a city is given exclusive power over its streets, such power must be exercised for the good of the general public, and the city cannot authorize obstructions in its streets for merely private purposes. Thus it'has been held that a city cannot authorize the *141construction of scales in a street for- the benefit of a private individual, nor a standpipe for water, nor a building for an electric light plant, nor a voting booth; nor a market which materially interferes with the access of a lot owner, who also owns the fee of the street.”
The authorities as to such obstructions in streets are collected in note to Callanan v. Gilman, 1 Am. St. Rep. 831, 840-844, and in Town of Spencer, 12 L. R. A. 115, and the rules applicable to concrete cases like this are well stated, as follows: “In Rex v. Russell, 6 East, 427, where the defendant, a wagoner, was indicted for occupying one side of a public street before his warehouse for loading and unloading his wagons, the court said ‘that it should be fully understood that the defendant could not legally carry on any part of his business in the public street to the annoyance of the public; that the primary object of the street was for the free passage of the public, and anything which impeded that free passage, without necessity, was a nuisance; that, if the nature of the defendant’s business were such as to require the loading and unloading of any more of his wagons than could conveniently be contained within his own private premises, he must either enlarge his premises, or remove his business to some more convenient spot.’ The public have a right to passage over a street, to its utmost extent, unobstructed by any impediments; and any unauthorized obstruction which unnecessarily impedes or incommodes the lawful use of a highway is a public nuisance at common law.”
Under the facts averred, the city is certainly a proper party to this bill. Whether it is liable as for damages jointly or severally, or not liable at all, for the erection or maintenance of the alleged nuisance, of course, will depend upon the facts peculiarly within its own knowledge, or that of its officers, and the plaintiffs *142show a right to have it ansAver as to that. The bill sufficiently shoAVS. that the city is a proper party to the suit, and its demurrer Avas not Avell taken on any ground assigned. Nor Avas the defendant Spaulding’s demurrer Avell taken as to ground assigned, and the chancellor properly overruled both demurrers.
Affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.